Opinion issued January 28, 2014.




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-13-00074-CR
                           ———————————
             EX PARTE ALI MOHAMAD MOHSEN, Appellant



                   On Appeal from the 230th District Court
                           Harris County, Texas
                    Trial Court Case No. 82002010101B



                         MEMORANDUM OPINION

      Appellant, Ali Mohamad Mohsen, has filed a motion to dismiss the appeal.

The motion is signed by appellant and his attorney. See TEX. R. APP. P. 42.2(a). We

have not issued a decision in the appeal. Id. Although the motion does not contain

a certificate of conference, it contains a certificate of service, stating that the

motion was served on the State and has been on file with the Court for more than
ten days. And the State has not responded or otherwise expressed opposition to the

motion. See TEX. R. APP. P. 10.3(a)(2); see also TEX. R. APP. P. 10.1(a)(5).

      Accordingly, we grant appellant’s motion and dismiss the appeal. See TEX.

R. APP. P. 43.2(f). We dismiss all other pending motions as moot.



                                  PER CURIAM


Panel consists of Justices Jennings, Higley, and Sharp.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2